AGREEMENT FOR THE SUBSCRIPTION OF SHARES

 

This Agreement for the Subscription of Shares (this “Agreement”) is dated as of
May 20, 2014, between SurePure, Inc., a Nevada corporation (the “Corporation”),
and Trinity Asset Management (Proprietary) Limited, a company formed under the
laws of South Africa (Company Number: 1996/010864/07) (the “Manager”).
Capitalized terms used in this Agreement without definition shall have the
respective meanings given them in Section 1.1.

 

WHEREAS, Trinity Asset Management International Limited (“TAMIL”), a company
formed under the laws of Mauritius, and the Corporation entered into the Share
Purchase Agreement, dated September 19, 2013, as amended by the Amendment to the
Share Purchase Agreement, dated November 7, 2013 (as so amended, the “September
19 Purchase Agreement”), under which TAMIL agreed, subject to the terms and
conditions of the September 19 Purchase Agreement, to purchase 900,000 shares of
the Common Stock, par value $0.001 per share, of the Corporation, prior to March
25, 2014;

 

WHEREAS, by March 25, 2014 TAMIL purchased only 184,825 of the 900,000 shares of
Common Stock it had agreed to purchase under the September 19 Purchase Agreement
and thereby became liable to pay the Corporation liquidated damages as
stipulated in the September 19 Purchase Agreement;

 

WHEREAS, the Manager is an existing shareholder of the Corporation and is an
Affiliate of TAMIL;

 

WHEREAS, the Manager has agreed with TAMIL that the Manager wishes to assume
liability for TAMIL’s obligations under the September 19 Purchase Agreement and
to settle TAMIL’s obligation to purchase such shares of Common Stock, by
arranging for the purchase of such shares by certain third parties; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act, Regulation D and Regulation
S, the Corporation desires to issue and sell 850,000 shares of the Common Stock
on the terms and conditions set forth below in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Corporation and the Manager agree
as follows:

 

ARTICLE I. 

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning given to such term in Section 3.1(j).

 

 

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Corporation, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning given to such term in Section 3.1(h).

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means shares of the Corporation’s Nonvoting Convertible
Preferred Stock, par value $0.01 per share.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Price” shall mean $1.00 per Offered Share.

 

“Manager Party” shall have the meaning given to such term in Section 4.9.

 

“Offer Closing” means the closing of the purchase and sale of any of the Offered
Shares in accordance with an Offer to Purchase.

 

“Offer to Purchase” shall mean those irrevocable offers to purchase Offered
Shares from the Corporation, substantially in the form of Schedule I to this
Agreement.

 

2

 

 

“Offered Shares” means 850,000 Shares.

 

“Registration Rights Schedule” means the Registration Rights Schedule attached
as Schedule II to this Agreement.

 

“Regulation D” means Regulation D promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Regulation S” means Regulation S promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning given to such term in Section 3.1(h).

 

“Shares” means shares of the Corporation’s Common Stock.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subsidiary” means any subsidiary of the Corporation as set forth in the SEC
Reports.

 

“Subscriber” means any person that has tendered an executed and correctly
completed Offer to Purchase to the Corporation.

 

“Termination Date” means July 30, 2014, or such later date as the Corporation
and the Manager shall agree in writing.

 

“Trading Day” means any day on which the Trading Market is open for business.

 

“Trading Market” means the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement, and all exhibits, annexes and
schedules hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

3

 

 

“Transfer Agent” means Vstock Transfer, LLC, the current transfer agent of the
Corporation, with a mailing address of 77 Spruce Street, Suite 201, Cedarhurst,
New York 11516, United States of America, and any successor transfer agent of
the Corporation.

 

ARTICLE II.



PURCHASE AND SALE

 

2.1 Obligation of the Manager to Tender Offers to Purchase Shares. Upon the
terms and subject to the conditions set forth in this Agreement, from time to
time from the date of this Agreement until the Termination Date, the Manager
will arrange for tenders to the Corporation of Offers to Purchase, each of which
shall be properly completed in full by the respective potential Subscriber and
delivered by the Manager to the Corporation. Upon the Corporation’s receipt of
each such Offer to Purchase, the Corporation shall decide, pursuant to its sole
discretion, whether or not to accept such Offer to Purchase. If the Corporation
decides to accept any such Offer to Purchase, the Corporation shall, within five
business days of the Corporation’s receipt of such Offer to Purchase, notify the
Manager of its acceptance of such Offer to Purchase. As to any Offer to Purchase
that the Corporation accepts, the Corporation will issue, sell and deliver to
the Subscriber as provided in the Offer to Purchase the Shares for which the
Subscriber has tendered the Offer to Purchase. The Manager will deliver Offers
to Purchase prior to the Termination Date until the Corporation has accepted
Offers to Purchase for all of the Offered Shares and has sold, issued and
delivered not less than all of the Offered Shares.

 

2.2 Conditions to Performance of Obligations.

 

(a) The obligations of the Corporation under this Agreement and under each Offer
to Purchase in connection with each Offer Closing are subject to the
satisfaction of the following conditions:

 

(i) the accuracy in all material respects of the representations and warranties
of the Manager and the Subscribers contained in this Agreement as of the date of
the Subscriber’s Offer Closing (unless as of a specific date referred to
therein, in which case they shall be accurate as of such date); and

 

(ii) all obligations, covenants and agreements of the Manager and the
Subscribers required to be performed under the Transaction Documents at or prior
to the date of the Subscriber’s Offer Closing shall have been performed.

 

(b) The obligations of the Manager and each Subscriber under this Agreement and
under each Offer to Purchase are subject to the following conditions being met:

 

(i) the accuracy in all material respects of the representations and warranties
of the Corporation contained in this Agreement as of the date of the
Subscriber’s Offer Closing (unless as of a specific date referred to therein, in
which case they shall be accurate as of such date); and

 

4

 

 

(ii) all obligations, covenants and agreements of the Corporation required to be
performed under the Transaction Documents at or prior to the date of the
Subscriber’s Offer Closing shall have been performed.

 

2.3 Liquidated Damages. If the Manager fails to provide tenders of Offers to
Purchase that are accepted by the Corporation and result in the issue, sale and
delivery of at least 850,000 Shares by 5:00pm New York City Time on July 30,
2014, the Manager shall pay the Corporation on demand by the Corporation the
excess of $850,000 over the aggregate amount received by the Corporation at any
completed Offer Closings. This amount is not a penalty but represents a
reasonable approximation and liquidation of the damages suffered by the
Corporation in reliance on the unperformed obligations of the Manager under this
Agreement and is not paid as a subscription for Shares.

 

ARTICLE III.



REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Corporation. The Corporation hereby
makes the following representations and warranties to the Manager as of the date
of this Agreement (unless as of a specific date therein), and the Corporation
hereby represents and warrants to each Subscriber as of the date of the Offer
Closing at which such Subscriber purchases Offered Shares (unless as of a
specific date therein), as follows:

 

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Corporation
are set forth in the SEC Reports. The Corporation owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(b) Organization and Qualification. The Corporation and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Corporation nor any Subsidiary is in violation or default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. Each of the Corporation and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Corporation and the Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Corporation’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”), and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

5

 

 

(c) Authorization; Enforcement. The Corporation has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Corporation and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Corporation and no further action is required by the Corporation, the
Board of Directors or the Corporation’s shareholders in connection herewith or
therewith. This Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by the
Corporation and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Corporation of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Corporation’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Corporation or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Corporation
or Subsidiary debt or otherwise) or other understanding to which the Corporation
or any Subsidiary is a party or by which any property or asset of the
Corporation or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Corporation or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Corporation or a Subsidiary is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Corporation is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Corporation of the Transaction Documents, other
than the filings required pursuant to the Registration Rights Schedule.

 

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Corporation other than restrictions on transfer provided for in
the Transaction Documents.

 

6

 

 

(g) Capitalization. The capitalization of the Corporation is as set forth in the
SEC Reports. As of March 31, 2014, there are issued and outstanding 16,800,000
shares of Preferred Stock and 43,737,257 shares of Common Stock. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. There are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Corporation or any Subsidiary is or may become bound to issue additional shares
of Common Stock. The issuance and sale of the Shares will not obligate the
Corporation to issue shares of Common Stock or other securities to any Person
and will not result in a right of any holder of Corporation securities to adjust
the exercise, conversion, exchange or reset price under any of such securities.
All of the outstanding shares of capital stock of the Corporation are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares under this Agreement. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Corporation’s capital stock to which the Corporation is a party
or, to the knowledge of the Corporation, between or among any of the
Corporation’s stockholders.

 

(h) SEC Reports; Financial Statements. The Corporation has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Corporation under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date of this
Agreement (or such shorter period as the Corporation was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports that were filed on or after December 12, 2012, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Corporation included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Corporation and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

7

 

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Corporation has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Corporation’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Corporation has
not altered its method of accounting, (iv) the Corporation has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (v) the Corporation has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Corporation stock option plans. The Corporation does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Shares contemplated by this Agreement, no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Corporation or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Corporation
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed.

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Corporation,
threatened against or affecting the Corporation, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Corporation nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Corporation, there is no
investigation by the Commission, whether pending or contemplated, involving the
Corporation or any current director or officer of the Corporation. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Corporation or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Corporation or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Manager shall have no obligation with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

8

 

 

(l) Private Placement. Assuming the accuracy of the representations and
warranties of the Managers and each Subscriber set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Corporation to the Manager as contemplated hereby.

 

(m) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Corporation has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Corporation received any notification that the Commission is
contemplating terminating such registration. The Corporation has not, in the 12
months preceding the date hereof, received notice from the OTC Market to the
effect that the Corporation is not in compliance with the listing or maintenance
requirements of such trading market. The Corporation is in compliance with all
such listing and maintenance requirements.

 

(n) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Corporation confirms
that neither it nor any other Person acting on its behalf has provided the
Manager or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The
Corporation understands and confirms that the Manager and each Subscriber will
rely on the foregoing representation in effecting transactions in securities of
the Corporation. All of the disclosure furnished by or on behalf of the
Corporation to the Manager and any Subscriber regarding the Corporation and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Corporation acknowledges and agrees that the Manager
is not making or has not made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2.

 

3.2 Representations and Warranties of the Manager and the Subscribers. The
Manager hereby represents and warrants to the Corporation as of the date of this
Agreement (unless as of a specific date therein), and each Subscriber hereby
represents and warrants to the Corporation as of the date of the Offer Closing
at which such Subscriber purchases Offered Shares (unless as of a specific date
therein), as follows:

 

(a) Organization; Authority. The Manager and each Subscriber (if a Person other
than a natural person) is an entity duly incorporated or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by the Manager and each Subscriber
(if a Person other than a natural person) of the transactions contemplated by
the Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Manager. Each Transaction Document to which it is a party has been
duly executed by the Manager or by any Subscriber, and, when delivered by the
Manager or the Subscriber, as the case may be, in accordance with the terms of
this Agreement, will constitute the valid and legally binding obligation of the
Manager or such Subscriber, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

9

 

 

(b) Own Account. The Manager and each Subscriber understand that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, and each Subscriber is acquiring the Shares
as principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law.

 

(c) Status of the Manager and the Subscribers. At date of this Agreement, and at
the date that a Subscriber was offered the Shares, each of the Manager and the
Subscriber was an “accredited investor” as defined in Regulation D and a person
other than a “U.S. Person” as defined in Regulation S. No Subscriber is
acquiring any Offered Shares for the benefit of any U.S. Person. The Manager
will beneficially own the Offered Shares, and the Manager has not pre-arranged
any sale with respect to any of the foregoing to any persons in the United
States. For purposes of this representation, a “U.S. person” shall include,
without limitation, any natural person resident in the United States, any
partnership or corporation organized or non-U.S. banks or insurance companies,
any estate of which executor or person (with certain exceptions) and any agency
or bank of a foreign entity located in the United States, but does not include a
natural person not resident in the United States; and the “United States” means
the United States of America, its territories and possessions, any state of the
United States and the District of Columbia. The Manager and each Subscriber is
outside the United States as of the dates of the execution and delivery of this
Agreement and will be outside the United States at the time of the Offer
Closing; provided, that delivery of the Shares may be effected within the United
States through the Corporation’s agent as long as the Subscriber is outside the
United States at the time of any such delivery. The purchase of the Shares under
this Agreement is not part of a plan or scheme to evade the registration
provisions of the Securities Act.

 

(d) Experience of the Manager and the Subscribers. The Manager and each
Subscriber have such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Offered Shares, and have so evaluated the merits
and risks of such investment. Each of the Manager and each Subscriber is able to
bear the economic risk of an investment in the Shares and is able to afford a
complete loss of such investment. Each of the Manager and each Subscriber have
been furnished with all materials relating to the business, financial condition
and results of operations of the Corporation, and materials relating to the
offer and sale of the Offered Shares, that have been requested by the Manager,
the Subscribers or their advisors, if any. Each of the Manager and each
Subscriber acknowledge and understand that investment in the Offered Shares
involves a significant degree of risk.

 

10

 

 

(e) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Manager has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with the
Manager, executed any purchases or sales, including Short Sales, of the
securities of the Corporation during the period commencing as of the date of
this Agreement and ending immediately prior to the execution hereof. The Manager
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

ARTICLE IV. 

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Neither the Manager nor any Subscriber shall sell, transfer or otherwise
dispose of any Offered Shares except pursuant to a transaction in compliance
with state and federal securities laws. In connection with any transfer of
Shares other than pursuant to an effective registration statement or in
compliance with Rule 144, Regulation S, or a transfer to the Corporation, to the
Manager or to an Affiliate of a Subscriber, the Corporation may require the
transferor thereof to provide to the Corporation an opinion of counsel selected
by the transferor and reasonably acceptable to the Corporation, the form and
substance of which opinion shall be reasonably satisfactory to the Corporation,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of the transferring party
under this Agreement.

 

(b) As long as is required by the Securities Act, certificates representing the
Shares shall bear a legend in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

11

 

 

4.2 Furnishing of Information; Public Information. Until both the Manager and
the Subscribers no longer own any Offered Shares, the Corporation covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Corporation after the date hereof pursuant to the Exchange Act even if the
Corporation is not then subject to the reporting requirements of the Exchange
Act.

 

4.3 Securities Laws Disclosure; Publicity. The Corporation shall, by 9:00 a.m.
(New York City time) on or prior to the fourth business day immediately
following the date of this Agreement, file a Current Report on Form 8-K with the
Commission disclosing the material terms of the transactions contemplated hereby
and attaching this Agreement, including its Schedules, as an exhibit to be filed
with the Commission. From and after the filing of such Current Report, the
Corporation represents to the Manager that the Corporation shall have publicly
disclosed all material, non-public information delivered to the Manager by the
Corporation or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Corporation and the Manager shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Corporation nor the Manager shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Corporation, with respect to any press release of the
Manager, or without the prior consent of the Manager, with respect to any press
release of the Corporation, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.

 

4.4 Non-Public Information. Neither the Corporation, nor any other Person acting
on its behalf, will provide the Manager or its agents or counsel or any
Subscriber with any information that the Corporation believes constitutes
material non-public information, unless prior thereto the Manager or such
Subscriber shall have entered into a written agreement with the Corporation
regarding the confidentiality and use of such information. The Corporation
understands and confirms that the Manager and the Subscribers shall be relying
on the foregoing covenant in effecting transactions in securities of the
Corporation.

 

4.5 Use of Proceeds. The Corporation shall use the net proceeds from the sale of
the Offered Shares hereunder for working capital purposes and the repayment of
debt owed to Persons other than Affiliates.

 

ARTICLE V.

THE MANAGER AND ITS AFFILIATES

 

5.1 Release of TAMIL. Upon the issue, sale and delivery of all of the Offered
Shares under the terms and conditions of this Agreement, TAMIL shall be released
and discharged from all of its obligations to the Corporation under the
September 19 Purchase Agreement.

 

5.2 No Compensation to the Manager. Except as set forth in Section 5.1, the
Corporation has no obligation to pay or provide any compensation to the Mangers
or to any Affiliate of the Manager in connection with this Agreement. The
Manager acknowledges that the Corporation has not engaged it as a broker, dealer
or in any other capacity.

 

12

 

 

ARTICLE VI. 

MISCELLANEOUS

 

6.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Transaction Documents.
The Corporation shall pay all Transfer Agent fees, stamp taxes and other taxes
and duties levied in connection with the delivery of any Offered Shares to the
Manager or to any Subscriber.

 

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the respective parties
thereto with respect to the subject matter and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a business day, (b) the business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second (2nd) business day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service with confirmed
instructions for next-day delivery or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

6.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Corporation and the Manager or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

13

 

 

6.6 Successors and Assigns; No Third-Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Manager may not assign any or all of its rights under
this Agreement to any Person without the prior written consent of the
Corporation. This Agreement is not for the benefit of, nor may any provision
hereof be enforced by, any Person other than the Corporation, the Manager the
Subscribers and their permitted assigns.

 

6.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. All
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 

6.8 Survival. As to the Corporation, the Manager and the Subscriber that has
purchased Shares at an Offer Closing, the representations and warranties
contained in this Agreement shall survive each of the Offer Closings for a
period of six months.

 

6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. If any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

14

 

 

6.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

6.11 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Corporation shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Corporation of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.

 

6.12 Construction. Each of the parties and/or their respective counsel have
reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

6.13 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement for the
Subscription for Shares to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

SUREPURE, INC.   Address for Notice:           405 Lexington Avenue, 25th Floor
          New York, NY 10174       By: /s/ Stephen M. Robinson   Attention:
Stephen M. Robinson           Name: Stephen M. Robinson   Chief Financial
Officer         Title: Chief Financial Officer             Telecopy: +1 917 368
8005

 

15

 

 

With a copy to (which shall not constitute notice):   Barton, LLP           420
Lexington Avenue, 18th Floor           New York, NY 10104          
Attention:  William A. Newman           Telecopy: +1 212 687 3667       Trinity
Asset Management (Proprietary) Limited   Address for Notice:     Silverwood
Close, Steenberg Office Park, Block F, the Terraces, 1 Tokai, Cape Town, South
Africa         By: /s/ Quinton George   Attention: Quinton George            
Name: Quinton George               Title:   MR             With a copy to (which
shall not constitute notice):    

 

16

 

 

Schedule I

 

Offer to Purchase

 

To: SurePure, Inc., a Nevada corporation (the “Corporation”)

 

Re: Offer to Purchase up to 850,000 Shares of the Common Stock of the
Corporation, par value $0.001 per share

 

Gentlemen:

 

Reference is made to the Agreement for the Subscription of Shares (the
“Agreement”), dated May 20, 2014, between the Corporation and Trinity Asset
Management (Proprietary) Ltd., a company formed under the laws of South Africa
(the “Manager”). The Agreement generally provides for issue, sale and delivery
by the Corporation of the Offered Shares to certain persons who execute and
deliver this Offer to Purchase (the “Offer”) to the Corporation. All statements
in this Offer with respect to the Agreement are qualified in full by the
provisions of the Agreement. The Manager has delivered this Offer to the
Subscriber who hereby is offering to purchase Shares from the Corporation. In
turn, the Subscriber has executed this Offer and has caused this Offer to be
delivered to the Corporation. Capitalized terms used in this Offer without
definition herein shall have the respective meanings given them in the
Agreement.

 

1.Offer to Purchase. Subject to the terms and conditions of the Agreement, the
Subscriber hereby offers to purchase from the Corporation the number of Offered
Shares entered opposite the name of the Subscriber on page 4 of this Offer at an
Offer Closing to be held at 11 AM local time on or before the 3rd Business Day
after the date on which the Corporation accepts the Subscriber’s Offer to
Purchase in accordance with the Agreement (or at such other date and time as the
Subscriber and the Corporation shall agree) at the offices of Barton LLP,
counsel to the Corporation, 420 Lexington Avenue, Suite 1830, New York, NY
10170, United States of America. The offer of the Subscriber made hereby is
irrevocable unless and until accepted or rejected by the Corporation in writing.
The purchase price (the “Purchase Price”) to be paid for the Offered Shares
being acquired is US$ 1.00 per share, and the Subscriber has tendered the full
Purchase Price for the Offered Shares subject to this Offer by wire transfer to
the account of the Corporation prior to or at the same time as the Subscriber
has sent this Offer, executed by such Subscriber. If the Corporation does not
accept the offer to purchase of any Subscriber, the Corporation will promptly
retransmit the Purchase Price to the Subscriber.

 

2.Registration; Restrictions on Transferability. Upon issuance, the Offered
Shares to be acquired shall be registered in the name of the nominee opposite
the name of the Subscriber on page 4 of this Offer. Until a registration
statement registering the resale of any Offered Shares has been filed with and
declared effective by the Commission as provided in the Registration Rights
Schedule, the ability of the Subscriber to transfer the Offered Shares will be
restricted. Until the Offered Shares are sold in compliance with an effective
registration statement that the Corporation has filed with the Commission, as
provided in the Registration Rights Schedule, the certificates representing the
Offered Shares will bear the restrictive legend set forth in Section 4.1(b) of
the Agreement.

 

1

 

 

3.Ratification of the Agreement. The Subscriber hereby agrees to be bound by
those terms and conditions of the Agreement that apply to the Subscribers in,
and confirms and ratifies the representations and warranties set forth in,
Section 3.2 of the Agreement.

 

4.Conditions to the Offer Closing. The Offer Closing is subject to the
satisfaction of the following conditions, any of which may be waived by the
Corporation in its sole discretion:

 

(a)the representations and warranties made by the Subscriber in accordance with
the Agreement and this Offer shall have been true and correct as of the date of
this Offer and as of the date of the Subscriber’s Offer Closing;

 

(b)the Corporation shall not have terminated the Agreement prior to the date of
the Subscriber’s Offer Closing; and

 

(c)no legal proceeding commenced against the Corporation or any Subscriber which
questions the validity of the Agreement or the transactions to occur hereunder
or which attempts to delay or impede the Offer or the Subscriber’s Offer Closing
shall have been commenced.

 

5.Termination of the Agreement. If Subscribers have not purchased, in the
aggregate, 850,000 Offered Shares by July 30, 2014 (or such later date as the
Corporation and the Manager shall agree in writing), the Corporation shall have
the right to terminate and rescind the Agreement by giving written notice
thereof to the Manager.

 

6.Appointment of the Manager as Agent of the Subscribers. Effective upon the
Corporation’s acceptance of this Offer, the Subscriber hereby appoints the
Manager as its agent and representative relating to the Offer Closing under the
Agreement and this Offer with the following powers to act on behalf of and as
agent and attorney-in-fact for the Subscriber to perform the following actions:

 

(a)to give and receive notices and communications in connection with the Offer
Closing and any registration of the Offered Shares under the Registration Rights
Schedule;

 

(b)to take delivery of the respective Offered Shares at the Offer Closing;

 

(c)to agree to, negotiate and enter into waivers, modifications, extensions and
amendments of the Agreement (except as regards the Purchase Price) and the
Registration Rights Schedule;

 

(d)to take any and all actions and make any decisions required or permitted to
be taken by the Manager under the any agreement relating to the Closing in
accordance with its respective terms,

 

2

 

 

(e)to report beneficial ownership of the Offered Shares purchased by the
Subscriber as required by law or regulation; and

 

(f)to take all actions necessary or appropriate in the judgment of the Manager
for the accomplishment of any or all of the foregoing.

 

The foregoing appointment shall be effective during the term of the Agreement
and shall terminate immediately upon the earlier of the termination of the
Agreement and December 31, 2014.

 

7.Beneficial Ownership of Shares. The Subscriber acknowledges that, in
accordance with its understandings with the Manager, the Manager retains power
and authority to vote and to dispose of the Offered Shares subscribed for by the
Subscriber (which power and authority may be shared or exclusive, according to
the terms of its understandings with the Manager) and that, accordingly, the
Manager is deemed to be the “beneficial owner” of such Shares (as defined in the
Exchange Act).

 

3

 

 

To properly tender this Offer, you must:

 

·sign this signature page in the space provided below;

·complete your name and address;

·fill in the number of Offered Shares for which you are subscribing and the name
of your nominee, if any;

·complete the date in the space below; and

·return the signed signature page on or before 30 June 2014 to Stephen M.
Robinson, the Chief Financial Officer of the Corporation, by telefax to
+212.687.3667 or by sending a scan of the signed page to Mr. Robinson at
stephenr@surepure.net.

 

If the Corporation accepts the Offer, the Corporation will then contact you with
respect to closing arrangements. You may also address any questions with respect
to this Offer to Mr. Robinson at stephenr@surepure.net.

 

[Enter name of
Subscriber]:                                                                             
        [if an entity, designate type of           entity (e.g., South African
private company)]:  
                                                                               

 

Street Address:                                   Email Address:          
Number of Offered Shares:           Name of Nominee:           Signature :      
    Dated: ________________, 2014  

 

TO BE SENT BY TELEFAX TO +1.212.687.3667 ATTENTION: Stephen Robinson OR BY SCAN
AND EMAIL TO stephenr@surepure.net

 

4

 

 

ACCEPTANCE OF OFFER

 

The undersigned, SurePure, Inc., a Nevada corporation, hereby accepts the Offer
to Purchase from the Subscriber as set forth above in this Offer to Purchase.

 

  SUREPURE, INC.           By           Stephen M. Robinson           Chief
Financial Officer

 

5

 

 

Schedule II

 

REGISTRATION RIGHTS SCHEDULE

 

This Registration Rights Schedule (this “Schedule”) is attached to and is
incorporated by reference into the Agreement for the Subscription of Shares (the
“Agreement”), dated as of April __, 2014, between SurePure, Inc., a Nevada
corporation, and Trinity Asset Management (Proprietary) Ltd., a company formed
under the laws of South Africa (Company Number: 1996/010864/07).

 

1.                  Definitions.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Agreement shall have the meanings given such terms in the Agreement. As used in
this Schedule, the following terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Plan of Distribution” means the Plan of Distribution attached hereto as Annex
1.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means, as of any date of determination, (a) all of the
shares of Common Stock issued under the Agreement and (b) any securities issued
or then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the shares of Common Stock
issued under the Agreement; provided, that any such Registrable Securities shall
cease to be Registrable Securities (and the Corporation shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) for so long as (a) a Registration Statement with
respect to the sale of such Registrable Securities is declared effective by the
Commission under the Securities Act and such Registrable Securities have been
disposed of by the Holder in accordance with such effective Registration
Statement, (b) such Registrable Securities have been previously sold in
accordance with Rule 144, or (c) such Registrable Securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Corporation’s transfer
agent and the affected Holders (assuming that such securities and any securities
issuable upon exercise, conversion or exchange of which, or as a dividend upon
which, such securities were issued or are issuable, were at no time held by any
Affiliate of the Corporation), as reasonably determined by the Corporation, upon
the advice of counsel to the Corporation.

 

6

 

 

“Registration Statement” means any registration statement required to be filed
pursuant to Section 2(a) of this Schedule, including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

2.                  Piggy-Back Registration.

 

(a)  If, at any time prior to July 30, 2015, the Corporation shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or a resale offering by any of its stockholders
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Corporation’s stock option or other employee benefit plans,
then the Corporation shall deliver to each Holder a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, any such Holder shall so request in writing, the Corporation shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, that the Corporation
shall not be required to register any Registrable Securities pursuant to this
Section that are (i) eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) promulgated by the
Commission pursuant to the Securities Act or (ii) the subject of a then
effective registration statement. Such registration statement shall contain
substantially the “Plan of Distribution” attached hereto as Annex 1 with respect
to the Registrable Shares. Subject to the terms of this Schedule, the
Corporation shall use its reasonable best efforts to cause the Registration
Statement filed under this Section to be declared effective under the Securities
Act as promptly as reasonably practical after the filing thereof and shall use
its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until all Registrable Securities covered by
the Registration Statement (i) have been sold, thereunder or pursuant to Rule
144, or (ii) may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 and without the requirement for the Corporation to be in compliance
with the current public information requirement under Rule 144, as determined by
the counsel to the Corporation pursuant to a written opinion letter to such
effect, addressed and acceptable to the Corporation’s transfer agent and the
affected Holders (the “Effectiveness Period”).

 

7

 

 

(b)  If the Commission informs the Corporation that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the
Corporation will promptly inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission on another appropriate
form.

 

(c)  Notwithstanding any other provision of this Schedule, if the Commission or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a registration statement as a secondary offering
(and notwithstanding that the Corporation used diligent efforts to advocate with
the Commission for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by a Holder as to the
Registrable Securities, the number of the Registrable Securities to be
registered on the Registration Statement may be reduced by the Corporation it
its sole discretion without prior consultation with any Holder.

 

3.                  Registration Procedures. In connection with the
Corporation’s registration obligations under this Schedule:

 

(a)  Each Holder will furnish to the Corporation a completed Selling Stockholder
Notice and Questionnaire in the form attached to this Schedule as Annex 2,
together with such Holder’s written request under Section 2(a) for its Shares to
be registered.

 

8

 

 



 

(b)  (i) The Corporation shall prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective (subject to any requirement that a
post-effective amendment be declared effective by the Commission) as to the
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional registration statements to register for resale
under the Securities Act all of the Registrable Securities subject to any SEC
Guidance that sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular registration statement; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Schedule), and, as so supplemented or
amended, to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
the Registration Statement or any amendment; and (iv) comply in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the Effectiveness Period in accordance (subject to
the terms of this Schedule) with the intended methods of disposition by the
Holders thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.

 

(c)  [reserved]

 

(d)  The Corporation shall notify the Holders of Registrable Securities to be
sold (which notice shall, pursuant to clauses (iii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (i)(A) when
the Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed (but not including (a) any
Exchange Act filing or (b) any supplement or post-effective amendment to a
registration statement that is not related to such Holder’s Registrable
Securities), (B) when the Commission notifies the Corporation that there will be
a “review” of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement, and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose, (iv) of the receipt by the Corporation of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Corporation that the Corporation
believes may be material and that, in the determination of the Corporation,
makes it not in the best interest of the Corporation to allow continued
availability of the Registration Statement or Prospectus; provided, that in no
event shall any such notice contain any information which would constitute
material, non-public information regarding the Corporation or any of its
Subsidiaries.

 

9

 

 

(e)  The Corporation shall use its reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order stopping or suspending
the effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(f)  The Corporation shall furnish to each Holder, without charge, at least one
conformed copy of the Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference to the extent requested by such
Holder, and all exhibits to the extent requested by such Holder (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that any such item which is
available on the EDGAR system (or successor thereto) need not be furnished.

 

(g)  Subject to the terms of this Schedule, the Corporation hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to clauses (iii) through (vi) of
Section 3(d).

 

10

 

 

(h)  If requested by a Holder, the Corporation shall cooperate with such Holder
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by this Schedule and applicable law, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Holder may request.

 

(i)  Upon the occurrence of any event contemplated by clauses (iii) through (vi)
of Section 3(d), as promptly as reasonably possible under the circumstances
taking into account the Corporation’s good faith assessment of any adverse
consequences to the Corporation and its stockholders of the premature disclosure
of such event, the Corporation shall prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Corporation notifies the Holders in accordance with
clauses (iii) through (vi) of Section 3(d) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Holders shall suspend use of such Prospectus. The Corporation will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable. The Corporation shall be entitled to exercise its
right under this Section 3(i) to suspend the availability of the Registration
Statement and Prospectus for a period not to exceed 120 calendar days (which
need not be consecutive days) in any 12-month period.

 

(j)  The Corporation shall comply with all applicable rules and regulations of
the Commission in connection with obtaining and maintaining the effectiveness of
the Registration Statement required to be filed and maintained with the
Commission under this Schedule.

 

(k)  The Corporation may require each selling Holder to furnish to the
Corporation a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over such
shares

 

11

 

 

4.            Registration Expenses. All fees and expenses incident to the
performance of or compliance with, the provisions of this Schedule by the
Corporation shall be borne by the Corporation whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Corporation’s counsel and independent registered public
accountants) (A) with respect to filings made with the Commission, (B) with
respect to filings required to be made with any trading market on which the
Common Stock is then listed for trading, (C) in compliance with applicable state
securities or Blue Sky laws reasonably agreed to by the Corporation in writing
(including, without limitation, fees and disbursements of counsel for the
Corporation in connection with Blue Sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Corporation, (v) Securities Act liability insurance, if the Corporation so
desires such insurance, and (vi) fees and expenses of all other Persons retained
by the Corporation in connection with the provisions of this Schedule. In
addition, the Corporation shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
the provisions of this Schedule (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. Notwithstanding the foregoing, in no event shall the
Corporation be responsible for (i) the fees or expenses of the legal counsel or
other professional advisers of any Holder or (ii) any broker or similar
commissions of any Holder.

 

12

 

 

5.           Indemnification.

 

(a)  Indemnification by the Corporation. The Corporation shall, notwithstanding
any termination of its other obligations under this Schedule, indemnify and hold
harmless each Holder, the officers, directors, members, partners, agents,
brokers (including brokers who offer and sell Registrable Securities as
principal as a result of a pledge or any failure to perform under a margin call
of Common Stock) and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, members, stockholders, partners,
agents and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Corporation of the Securities Act, the Exchange Act or any state securities law,
or any rule or regulation thereunder, in connection with the performance of its
obligations under the provisions of this Schedule, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Corporation by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex 1 hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Corporation has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice, but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. The Corporation shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the provisions of this Schedule of which the Corporation
is aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Registrable Securities by any of the Holders.

 

13

 

 

(b)  Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Corporation, its directors, officers, agents and
employees, each Person who controls the Corporation (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Corporation or (y) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Corporation expressly for inclusion in the Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that the
Holder has approved Annex 1 hereto for this purpose), such Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(d)(iii)-(vi), to the extent, but only
to the extent, related to the use by such Holder of an outdated, defective or
otherwise unavailable Prospectus after the Corporation has notified such Holder
in writing that the Prospectus is outdated, defective or otherwise unavailable
for use by such Holder and prior to the receipt by such Holder of the Advice,
but only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected. In
no event shall the liability of any selling Holder under this Section 5(b) be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)  Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Schedule, except (and only) to the extent that it shall be determined by a
court of competent jurisdiction in a final, non-appealable judgment, that such
failure shall have materially and adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

14

 

 

Subject to the terms of this Schedule, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Business Days after written notice thereof
by the Indemnifying Party to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) not to be
entitled to indemnification hereunder.

 

(d)  Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Schedule, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

15

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding

 

The indemnity and contribution agreements contained in the provisions of this
Schedule are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

 

6.                 Miscellaneous.

 

(a)  Remedies. If a breach by the Corporation or by a Holder of any of their
respective obligations under this Schedule occurs, each Holder or the
Corporation, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Schedule, including recovery of damages,
shall be entitled to specific performance of its rights under this Schedule.

 

(b)  Compliance. Each Holder will comply with the prospectus delivery
requirements of the Securities Act as applicable to it (unless an exemption
therefrom is available) in connection with sales of Registrable Securities
pursuant to the Registration Statement.

 

(c)  Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Corporation of the
occurrence of any event of the kind described in Section 3(d)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until it is advised in writing (the
“Advice”) by the Corporation that the use of the applicable Prospectus (as it
may have been supplemented or amended) may be resumed. The Corporation will use
its reasonable best efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable.

 

(d)  Amendments and Waivers. The provisions of this Schedule, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Corporation and the
Holders of a majority or more of the then outstanding Registrable Securities.

 

(e)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Agreement or the Schedules thereto.

 

16

 

 

(f)  No Inconsistent Agreements. If there is any inconsistency between the
provisions of this Schedule and the Agreement, the provisions of the Agreement
shall prevail.

 

(g)  Severability. If any term, provision, covenant or restriction of this
Schedule is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(h)  Headings. The headings in this Schedule are for convenience only, do not
constitute a part of this Schedule and shall not be deemed to limit or affect
any of the provisions hereof.

 

17

 

 

Annex 1

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the OTC Bulletin Board or
any stock exchange, market or trading facility on which the securities are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling securities:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales;

 

·in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·a combination of any such methods of sale; or

 

·any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities in transactions that comply
with Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), if available, rather than under this Prospectus.

 

1

 

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this Prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this Prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed us
that it does not have any written or oral agreement or understanding, directly
or indirectly, with any person to distribute the securities. In no event shall
any broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed eight percent (8%).

 

The Corporation is required to pay certain fees and expenses incurred by the
Corporation incident to the registration of the securities. The Corporation has
agreed to indemnify the Selling Stockholders against certain losses, claims,
damages and liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this Prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this Prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

2

 

 

We agreed to keep this Prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144 and without the requirement for the Corporation to be in
compliance with the current public information under Rule 144 under the
Securities Act or any other rule of similar effect or (ii) all of the securities
have been sold pursuant to this Prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. The resale securities will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale securities
covered hereby may not be sold unless they have been registered or qualified for
sale in the applicable state or an exemption from the registration or
qualification requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of the common stock by the Selling Stockholders or any other
person. We will make copies of this Prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
Prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

3

 

 

Annex 2

 

SUREPURE, INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of SurePure, Inc., a Nevada corporation (the “Corporation”), understands that
the Corporation has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) the registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Schedule (the “Registration
Rights Schedule”) to which this document is annexed. A copy of the Registration
Rights Schedule is available from the Corporation upon request at the address
set forth below. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Schedule.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Corporation and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name.

 

(a)   Full Legal Name of Selling Stockholder:                         (b)   Full
Legal Name of Registered Holder (if not the same as (a) above) through which
Registrable Securities are held:                  

 



4

 



      (c)   Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):                  

 

2. Address for Notices to Selling Stockholder:                  



      Telephone:              



      Fax:                



      Contact Person:          



      3. Broker-Dealer Status:    



 

(a) Are you a broker-dealer?

 

Yes  ¨ No  ¨  

 

(b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Corporation?

 

Yes  ¨ No  ¨  

 

5

 

 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c) Are you an affiliate of a broker-dealer?

 

Yes  ¨ No  ¨  

 

(d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  ¨ No  ¨  

 

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

6

 



 

4. Beneficial Ownership of Securities of the Corporation Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Corporation other than the
securities issuable pursuant to the Agreement.

 

Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

     


 

5. Relationships with the Corporation:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Corporation (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

     


 

The undersigned agrees to promptly notify the Corporation of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Corporation in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

7

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Stockholder Notice and Questionnaire to be executed and delivered either
in person or by its duly authorized agent.

 

        Date:     Beneficial Owner:

 

        By:     Name:     Title:  

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

405 Lexington Avenue, 25th Floor

 

New York, NY 10174

 

Attention: Stephen M. Robinson

 

Chief Financial Officer

 

stephenr@surepure.net

 

8

 